TRANSFER AND ASSIGNMENT OF INTELLECTUAL PROPERTY This AGREEMENT FOR TRANSFER AND ASSIGNMENT OF INTELLECTUAL PROPERTY (“Agreement”) is made and entered into as of February 21, 2014 (the “Effective Date”), between Pencil Pig Ltd, a company incorporated in Malta (“PPL”) and Mark Flores Martin, an individual residing in Malta (“Flores”)(PPL and Flores shall collectively be referred to herein as the “Assignors”) and 3D Pioneer Systems, Inc., a Nevada corporation (“Assignee”). RECITALS WHEREAS, Assignors are the collective owners of all right, title and interest in an internet game entitled Tangled Tut (“Tut”); WHEREAS, Assignee wishes to acquire all right, interest and title in Tut in exchange for 7,000,000 shares of restricted common stock (“Shares”), based upon the terms and conditions set forth herein; WHEREAS, because PPL is a wholly owned entity by Flores, all the Shares shall be issued in the name of Flores; THEREFORE, in consideration of the above recitals and of the mutual promises and conditions in this Agreement, and other valuable consideration, receipt of which is hereby acknowledged, it is agreed as follows: AGREEMENT 1.
